f

 

Case 2:20-cv-12032-GCS-RSW ECF No.1, PagelD.1 Filed 07/16/20 Page 1 of 7

MIED (Rev. 03/11) Prisoner Civil Rights Complaint

Case Number Magistrate Judge

 

 

Case:2:20-cv-12032

Judge: Edmunds, Nancy G.

MJ: Patti, Anthony P.

Filed: 07-16-2020 At 12:46 PM

PRIS HINDS V. HARNPHANICH ET AL (DA

)

 

 

PRISONER CIVIL RIGHTS COMPLAINT

This form is for use by state prisoners filing under 42 U.S.C. § 1983 and federal prisoners filing pursuant to Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

  
  

 

     

Prisoner No. Yo (oG 2¢ ~29

    

. .
a HichaelL — Hinds

Place of Confinement

Yo Milan

 

 

 

 

 

 

Street City State Zip Code
Po bon \ rr Milan mi | UibD
Are there additional plaintiffs? 0 Yes No

 

If yes, any additional plaintiffs to this action should be listed on a separate 8/4" x 11" sheet of paper and securely
attached to the back of this complaint. You must provide names, prisoner numbers and addresses for all plaintiffs,

 

 

 

 

 
   

Name | ~ Positi ‘ s
™ Lone | Hornehanich (29¢2) osition Detroit Police
Street/P.O. Box State Zip Code

City
120, ard Ave Detroit mi | 49226

Are you suing this defendant in his/her: O Personal Catacity C1 Officiat Capacity N Both Capacities

 

 

 

 

 

 

Are you suing more than one defendant? eyes O No

 

If yes, any additional defendants to this action should be listed on a separate 814" x 11” sheet of paper and securely
attached to the back of this complaint. You must provide their names, positions, current addresses and the capacity

(personal, official or both) in which you are suing them.

 

 

 

      

 

7
 

 

Cas# 2:20-cv-12032-GCS-RSW ECF No. 1, PagelD.2 Filed 07/16/20 Page 2 of 7

Dekodordis Infornakion
Christedher Bosh (4741) Detrod Peshee
Zoi Sed Ave — Detroh My Y622G
oh Co pa Ca es

 

 

 

 

 

 
 

Case 2:20-cy-12032-GCS-RSW ECF No. 1, PagelD.3 Filed 07/16/20 Page 3 of 7
, MIED (Rev. 03/11) Prisoner Civil Rights Complaint

 

1. PREVIOUS LAWSUITS

Have you filed any other lawsuits in state or federal court relating to your
imprisonment? |

Swyes, O No
If “Yes,” complete the following section. If “No,” proceed to Part II.

Please list all prior civil actions or appeals that you have filed in federal court
while you have been incarcerated.

 

Docket or Case Numb Cyl . dolor uJ 02" 18 ’ CV ' L623 Se
Name of Court: De Dr abyict C Ovr \ th Cor

Parties (Caption or Name of Case): J

UMN gion! Police, oltice rg
Disposition: “ 4
positio TD smocked
|

 

 

 

 

 

 

Docket or Case Number:

 

Name of Court:

 

Parties (Caption or Name of Case):
|

 

Disposition:

 

 

Docket or Case Number:

 

Name of Court:

 

. {
Parties (Caption or Name of Case):

 

Disposition:

 

 

 

Any additional civil actions should be listed on a separate sheet of 8%" x11"
paper and securely attached to the back of this complaint.

|
| 2
Case 2:20-cv-12032-GCS-RSW ECF No.1, PagelD.4 Filed 07/16/20 Page 4 of 7
4 _  MIED (Rey. 03/11) Prisoner Civil Rights Complaint

li. STATEMENT OF FACTS

State here, as briefly as possible, the facts of your case. Describe how each defendant
is involved. Include the names of other people, dates and places involved in the
incident. Do not give any legal arguments or cite any cases or statutes.

Oe Novewloes ia Thoas dekcuned toy Debrort alice Wie cerg

  
  

 

 

 

          

 

Pune ar neCnon \" ohe ce faded Cc AMODTODEY
Ol one medical Mor Suan. o¢ lcey Hoar
Ato @OOtt Gwe hem Proce Cavee Oo Cond ALESS
COT | ln belo g we 6\x e "YM. 2 ott rod
re dtbenanre to Shaw ma Medical marsoona Tearotry Card
MS >)55.' Q C as ef Se them Death Sh wwoas NS +o _
Xe the © baer €- es ela Vor O Goin add dems £0 NO GOuny
at« re : Yale nD Shady OF ror ohe Wo A Ng
>e oc cling e Alootton Wu Dan l ers ie Ad Cr
YWLave Cok N Sycaly Wed Qe
Wl. STATEMENT OF CLAIMS

State what rights under the Constitution, laws, or treaties of the United States
have been violated, and be specific. Set forth each claim in a separate paragraph. If
you intend to allege several related claims, number and set forth each claim ona
separate 81%" x 11" sheet of paper and securely attach the papers to the back of this

complaint.
CO mu_4 admendment LdK65 \alated when the oMicecs did

¢ PC THUNnSsRo O p Le ;
Marnisvon ae Niethermeckhc OF rée there tor an Arreaeble
OYense. The 14 no Such lou 1. wlwaen, “The PO office cs Used
Ylase laws, bo nam access ant dot wourranles§, Winch
Cteated -Qechalole eves. Alon the cbCircoes \ALeaallif Sezuvred

my Meeical Mari uunn

CO Oye 4 FAC" “Acuming OCA

 

 

 

 

 

 

 

 

IV. RELIEF

State briefly and exactly what you want the Court to do for you.

TH went to Vnow what rights avy privileges Cire, Protected
When C8 PETor' tS Wr ¥ol\\ Comolamce ‘Wh #4 Te MMP)

 

 

 

 
 

Case 2:20-cV-12032-GCS-RSW ECF No. 1, PagelD.5 Filed 07/16/20 Page 5 of 7

- | Shobement GF Clem

@ My 14 Admendment Loos Licledted hen I us denied Ae.
prokeckion of my rgits ore) PriVileges Loader the Curtu)
Midnigon Medical Mariuana Ack MOL 333°2b424() 1 hed
He Tigd to Seek Protection Under te (mmma) —L have the
Tig +6 oe ‘reated €qua| cond Wve proceés Ofiicer Bosh
Yreleked me VUSlun her grabed my Perio. ~The WWarrantlesy
Seacth tse \yoleted my Ove Dracees in accorderce ustth
Michigan Law

 

 
Case 2:20-c
MIED (Rev. 03/11) Prisoner

> G4

Mari Quen.

 

-12032-GCS-RSW ECF No. 1, PagelD.6 Filed 07/16/20 Page 6 of 7

Civil Rights Complaint

 

 

 

mnt wares tor de. i\weaal Serzirve.  & wate ae

elear request Aarne tor Otfics 2 im

 

 

Kaen Arg
+ a p a ‘4
earth, O vedhesting FAO tec the

Mid Pens doin Wes .
Med Merduans and 8 | oun ov the @rabhine OFM
PEM 2 oS

 

 

 

 

 

|

I declare (or certify, verify, or state) under penalty of perjury that the
foregoing is true and correct.

Executed (signed) on__2-/3- 2040 (date).

|
|

‘Michael Dowel

Signature of Plaintiff

 
 

 

Case 2:20-cv-12032-GCS-RSW ECF No. 1, PagelD.7. Filed 07/16/20 Page 7 of 7

     

 

PO abigy saad gab eddesened if aah that
SS6CO-FLTSETINSGSEGONG 66GOLZ7972 ab 73g

 

FRSA PEA.

Rag eho ter
DN PHSARS Pug

Aan ML 49 21449

s care ~ a se tel,

 

as Ae oe we . A pee
pee sito th Bete, ET
ae OT em Te
CMO PRE SEE cis ee ee ee
_ MANOR PL 408 ca a

iver ony Oe
THE teuL nas tT

Tn Tn

ee ———

ee ee ee eee “ _

a se ee oe
|

Woy GA
IMSh DA voi

et a1’|s KAA OA
-  ROLAAS. SPL ROD I)Y
